Sandler, J.
(concurring in part and dissenting in part). Although the issue seems to me a close one, I am in agreement with the court’s determination that the defendant was in custody after she was informed that a bullet of the same caliber as those recovered at the scene of the homicide had been found in her pocketbook, and that accordingly her constitutional rights were violated when she was thereafter questioned without having been informed of her Miranda rights.
The leading New York authority on the issue is, of course, People v Yukl (25 NY2d 585). In Yukl, the court found the evidence sufficient to sustain the finding of the hearing court, which had been affirmed by the Appellate Division, that the defendant was not in custody prior to receiving the Miranda warnings. The rule was formulated in the following language (supra, p 589): “The test is not what the defendant thought, but rather what a reasonable man, innocent of any crime, would have thought had he been in the defendant’s position.”
I find the inference very strong that an innocent person in defendant’s position, upon learning that a bullet matching those recovered at the scene of the homicide had been found in her pocketbook, would have understood that her status had been dramatically changed. Indeed, the information then communicated to the defendant is very similar to the discovery by the investigating police in Yukl (supra) of incriminating stains on his shorts and person, which led those police officers promptly to administer the Miranda warnings.
The strongest authority arguably to the contrary, and one understandably relied upon by the hearing court, is Oregon v Mathiason (429 US 492, 495). Although that decision leaves me with some lingering doubts, I have come to think that it may reasonably be distinguished on the ground that in that case the police officer’s statement to the defendant that the officer believed him to be guilty of the crime followed immediately upon an explicit statement to the defendant that he was not under arrest, and that the defendant was in fact permitted to leave the station house after he had made incriminating statements.
*353In my opinion the defendant’s constitutional rights were independently violated by the warrantless search in her home of her pocketbook, which led to the discovery of the bullet. This issue concerns the hearing court’s determination that the People had proved by clear and convincing evidence that defendant’s mother had made statements from which the investigating police officers could reasonably have concluded that she had apparent authority to consent to their examination of a certain pocketbook carried by the defendant at the time of the homicide.
The central problem, in my view a disquieting one, can be stated simply. On the face of it, the relevant police testimony invites doubt as to its trustworthiness and bears significant indicia of having been carefully tailored to meet a perceived constitutional requirement. Nonetheless, this testimony was accepted as credible by a hearing Judge who had the opportunity to observe all the witnesses directly, in this case a hearing Judge of large experience in criminal matters. Weighing carefully the deference due the factual findings of the hearing Judge against the inherent improbability of the police testimony, I have been unable to persuade myself that the factual finding is supported by credible evidence.
At about 6:00 p.m. on May 16,1980 Detectives Serpa and Hildebrandt, and Police Officer Montuori, arrived at Fort Tryon Park in response to reports that a man had been shot. They saw the dead body of Vincent Eckes on a bench, shot once in the head and once in the chest. Witnesses reported that they observed a woman running from the area immediately after the shots were fired. The woman was described as white, with blond hair, wearing a white dress and light coat, and carrying a “large black bag”, Sometime after 7:00 p.m. Detective Serpa was notified that a woman was at the police station reporting a shooting in the park. He returned to the precinct and met the defendant.
The defendant told the detective that the deceased was her fiancé and that she was sitting with him on a park bench when there emerged from behind bushes a black man, “holding a radio — a loud-playing radio in one hand, a gun in the other” who “approached the bench, and *354without any further conversation fired two shots at the deceased.” The defendant further said that she then got up, ran out of the park onto the street, and went home, where she had a brief conversation with her mother, changed her clothing, took her dog for a walk, returned home and then went to the police station.
Detective Serpa asked her what she thought was the motivation in view of the fact that no demand was made for money, and the defendant responded that “it possibly may have been a hit.” Detective Serpa asked her if she would be willing to look at mug shots to see if she could identify the man and she agreed to do so.
While the defendant was looking at mug books, Detective Serpa asked Officer Montuori to go to defendant’s home “to verify the address”, which he said was his normal practice “uptown” with regard to “witnesses”, and also to verify her statement “as to the time sequence, so on and so forth.” Montuori in turn asked Detective Hildebrandt to accompany him.
At defendant’s apartment the officers introduced themselves to her mother, Millie Slazinik, and asked Mrs. Slazinik what occurred when her daughter had come home. Defendant’s mother reported that she had arrived home shaken and crying, and said that Vincent had been shot in the park and someone had chased her. Defendant changed her clothing, walked the dog, and then said she was going to the police station to report what had occurred.
The police asked if they could look at the clothing the defendant had worn. That clothing, including a nurse’s uniform, disclosed apparent bloodstains.
Montuori testified that he saw a black handbag on the dining room table at which he and Hildebrandt were sitting with defendant’s mother. He asked if it was the handbag that the defendant was carrying when she came home. He testified that defendant’s mother said it was and then added: “But that is our handbag. We both have things in it. We both use it.” Officer Montuori then asked if they could look at the contents of the bag, and defendant’s mother agreed. She placed a white sweater on the table, removing what she described as “women’s things” (appar*355ently tampons), and then dumped the contents of the bag on the white sweater. The officer observed, together with cosmetics, a live .38 caliber bullet, a bullet of the same caliber as one found at the scene of the homicide. He then called Detective Serpa to report what had been found, who in turn informed the defendant. It is clear that after the defendant confirmed in a telephone conversation with her mother the discovery of the bullet, she made the first of several admissions which eventually led to her assisting police in finding the gun, and to her signed consent for the police to secure the clothing that she had worn.
With minor , variations Detective Hildebrandt’s version of the conversation was similar. He testified that he “believed” Montuori asked the mother, “did she take the handbag with her to the precinct, and I believe the mother at that time said no, she was carrying our handbag, and pointed to a handbag”; that the handbag pointed to was large and black in color; that Montuori further questioned her as to what she meant by “our handbag” and that the mother replied, “We both use the handbag and we both have things in the handbag.”
In testimony that was not on this issue the subject of any cross-examination by the District Attorney, the defendant testified that the handbag was hers, that her mother never used it, and that all of the contents in it belonged to her.
Defendant’s mother denied having told the officer that the handbag belonged to both her daughter and herself. She.testified that when the police asked if they could look into the handbag she said nothing, but pushed away what she. described as “junk” from the table, and moved the pocketbook near Officer Montuori, who dipped his hand in the bag and said that he had found “the bullet that killed Vinnie.”
Analysis of this conflicting testimony appropriately starts with the proposition, conceded by the District Attorney, that the officers could not have lawfully examined the contents of the bag consistent with the requirements of the Fourth Amendment to the Constitution in the absence of a warrant, which they did not have, or the consent of someone who had or reasonably appeared to have authority to *356consent to the examination. (See People v Adams, 53 NY2d 1, 9, mot for rearg den 54 NY2d 832.) That the officers wanted to examine the contents of the bag is obvious. Indeed, although denied by all of the police witnesses, it appears almost certain that a central purpose of the police visit to defendant’s apartment was to look into the “large black bag” that defendant had been seen carrying in the park.
Although it is unusual for two adult women to share the same bag, as the hearing court noted, I agree that this arrangement is not so inconceivable as by itself to require rejection of the police testimony. The problem of reliability is sharply raised by the fact that the answer found to have established the authority to consent was wholly unresponsive to the question put by Officer Montuori. The defendant’s mother was not asked whether the bag in question belonged to the defendant. She was asked whether it was the bag the defendant was carrying. It is not easy to understand why she would have responded to that question by volunteering, as testified to by Montuori: “But that is our handbag. We both have things in it. We both use it.”
In short, the testimony of the police officers requires us to believe that defendant’s mother unresponsively volunteered information establishing an unusual relationship of ownership with regard to the bag, of precisely the kind that was necessary to justify the examination of the bag that occurred.
The credibility of the police account of the events leading to the discovery of the bullet is further impaired when considered in the light of Detective Serpa’s testimony and the realities of the investigation as it had developed. Detective Serpa insisted repeatedly throughout his cross-examination that although he had a question in his mind as to certain aspects of the defendant’s story, he did not consider her a suspect until after she had made her first admission. This testimony is simply not credible. Before interviewing defendant Detective Serpa had learned from witnesses of the flight from the area after the shots of a white woman with blond hair, dressed in white and carrying a large black bag. Defendant confirmed that she was that woman. It is not easy to accept that this experienced *357detective found persuasive the defendant’s wild story of a mysterious black (seen by no one else), with “a loud-playing radio in one hand, a gun in the other” who fired shots at her fiancé without any prior conversation or demand for money, in what she conjectured was possibly a “hit”.
Any possible doubt that the detective may have entertained as to the untruthfulness of this bizarre account must surely have been dissipated by the defendant’s report of her subsequent behavior. Although the defendant did not say that she knew that her boyfriend was dead when she ran out of the park or give any facts from which such a belief on her part could have been inferred, she did not return to the park to assist her fiancé, nor did she, a nurse, make any effort to secure medical assistance for him. It is not conceivable that an experienced police officer could have found so believable as to exclude the defendant from consideration as a prime suspect that an innocent person in her position would have gone home, changed her clothing, walked her dog, and only then, an hour or more after the shooting, gone to the station house to report the event.
The immediate reason for this persistent denial that defendant was a suspect is clear. Detective Serpa was concerned lest he be faulted for not having given the defendant Miranda warnings long before the defendant’s first admission. But Detective Serpa’s denial also served the function of concealing an important, most likely the principal, reason for dispatching Montuori and Hildebrandt to the apartment. Once it is accepted, as on any realistic view it must be, that the defendant was in fact the prime suspect from the moment she gave her absurd story to Serpa, it becomes apparent that the officers were sent to the apartment for reasons that neither Serpa nor they acknowledged, and which in fact all the police witnesses denied. The obvious, and appropriate, interest of the police was to find evidence to confirm the likelihood, indeed, the overwhelming probability, of defendant’s guilt. Inevitably the most critical item of evidence which the police were concerned to find was the murder weapon. It must have been apparent to the police that the “large black bag” which the defendant was seen carrying during her flight *358from the park might well have concealed the gun prior to as well as after the shooting, and that there was at least a possibility that the gun was still in the bag. In short, on any realistic view of the critical events, it is clear that a central reason for sending Montuori and Hildebrandt to the apartment was to examine the contents of the large black bag.
When the testimony relating to the events preceding the examination of the bag is considered in the light of the realities of the investigation, and the concerted effort of the police witnesses to conceal the purpose for the visit to defendant’s apartment, it seems to me highly improbable that the defendant’s mother inexplicably accommodated the police purpose by volunteering, in an unresponsive answer to a question, statements alleging an unusual arrangement with regard to the bag of precisely the kind necessary to permit the officers lawfully to look into the pocketbook at the time they did.
Accordingly, the judgment of the Supreme Court, New York County (George Roberts, J., on plea and sentence, and McGinley, J., at the suppression hearing) rendered September 11, 1981, convicting defendant upon her guilty plea of manslaughter in the first degree and sentencing her to an indeterminate prison term of from 5 to 15 years, should be reversed, the plea of guilty should be vacated, and the motion to suppress the defendant’s statements and the physical evidence should be granted, and the case should be remanded for further proceedings.